Citation Nr: 0520308	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a higher initial evaluation for Hepatitis 
C, rated as 10 percent disabling from February 7, 2003.

2.  Entitlement to a higher initial evaluation for 
depression, rated as 30 percent disabling from February 7, 
2003.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ) in August 
2004.  

The veteran has submitted information regarding a 
degenerative disease process affecting his joints.  By 
implication, a claim of service connection for arthritis 
secondary to hepatitis C is raised.  This issue is referred 
to the RO for appropriate action.

(The issue of entitlement to a higher rating for depression 
is addressed in the REMAND portion of the decision below.)


FINDING OF FACT

The veteran's service-connected Hepatitis C is manifested by 
intermittent fatigue and malaise.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Associated with the claims file are private treatment records 
from the University of Wisconsin dated from November 1996 to 
September 2003.  A record dated in November 1996 reported 
that the veteran was found to be positive for Hepatitis C by 
an antibody test done in 1992 when he was donating blood.  
The veteran had no symptoms suggestive of liver disease prior 
to 1992.  He denied anorexia and fatigue at that time.  His 
liver function was noted to be normal and his weight was 
noted to be stable.  A liver biopsy revealed preserved 
hepato-lobular architecture; however, the portal ducts 
appeared widened, showed increased fibrosis and were 
infiltrated by chronic inflammatory cells, which extended 
into the adjacent hepatic limiting plates and inflammation of 
the bile ducts.  

In February 1997, the veteran's energy level was noted to be 
good and the veteran was noted to be working 16-hour shifts.  
His weight was noted to be 182.9 pounds.  

In June 1997, the veteran was noted to have a good energy 
level but was easily fatigued.  His weight was noted to be 
180 pounds.  

In November 1997, the veteran was started on interferon 
therapy.  His weight was noted to be 187 pounds.  That same 
month the veteran returned for a follow-up appointment and he 
reported fever, chills, and headaches after receiving 
interferon injections.  The symptoms improved after the 
initial injections.  He reported occasional headaches and 
nausea, which was relieved when he ate smaller meals more 
frequently.  He also reported more irritability after the 
injections.  His weight was noted to be 187 pounds.  

In January 1998, the veteran returned for a follow-up after 
he had completed ten weeks of interferon therapy.  He 
reported mild headaches, fatigue, aching of his joints, 
irritability and distractibility.  He reported increased 
flatus and two instances of bright red stool per rectum.  His 
weight was reported to be 189.  

In November 1998, the veteran was noted to have completed 
thirty-six weeks of combination interferon and ribavirin for 
chronic Hepatitis C.  His energy level was considerably 
decreased.  He reported being very irritable, impatient and 
short tempered.  His weight was noted to be 186.2.  He was 
noted to be taking Zoloft for his mood.  

In February 1999, he was seen for a follow-up appointment and 
had completed forty-eight weeks of interferon-ribavirin 
therapy, which he was not tolerating well.  He was noted to 
have significant mood swings and fatigue.  His therapy was 
discontinued on that date.  

In August 1999, the veteran was seen for a follow-up 
appointment and he reported mood swings, chronic night sweats 
and nausea.  

In January 2001, the veteran noted to have undergone one year 
of combination interferon/ribavirin therapy, which initially 
cleared his Hepatitis C virus, but relapsed after three 
months.  His weight was listed as 197.5 pounds.  

In June 2001, the veteran's weight was listed as 196 pounds 
and his mood was noted to be stable and he had not been on 
any antidepressants since March 1999.  

In December 2001, the veteran was seen to discuss his 
Hepatitis C.  His weight was listed as 184 pounds.  He had 
mildly elevated aminotransferases, normal liver function 
tests and normal hematology survey.  

In March 2002, the veteran began combination pegylated 
interferon and ribavirin.  His weight was listed as 186 
pounds.  

In May 2002, the veteran had completed ten weeks of 
combination pegylated (PEG) interferon and ribavirin therapy 
for his Hepatitis C.  He continued to have fatigue and was 
eating less and unable to eat a large evening meal.  He 
weight was reported to be 178 pounds, down eight pounds in 
eight weeks.  He was fatigued and irritable following his 
weekly injection.  He complained of right upper quadrant 
tenderness that occurred after a liver biopsy in 1996.  

In August 2002, the veteran was noted to have completed 
nineteen weeks of treatment with pegylated interferon and 
ribavirin.  His main side effect was fatigue.  He reported 
loose stools, intermittent nausea, and weekly vomiting.  He 
was noted to be on Celexa for his increased irritability, 
which was increased in dosage.  His aminotransferases were 
noted to have normalized on combination therapy.  He had 
moderate pancytopenia, but was stable or slightly improved 
from the month before.  His weight was noted to be 177 
pounds.  

In September 2002, the veteran was noted to have completed 
twenty-seven weeks of combination pegylated interferon and 
ribavirin for his Hepatitis C.  His side effects included 
headaches, which subsided with sleep, and irritability.  He 
also reported a rash on his arms, legs, neck, and eyelids.  
He continued with Celexa for his mood.  His weight was noted 
to be stable at 176 pounds.  

In November 2002, the veteran had completed thirty-six weeks 
of pegylated interferon and ribavirin therapy for his 
Hepatitis.  He reported sores inside his mouth, dry skin with 
itching, and fatigue which had impacted his social life.  His 
weight was reported to be 185 pounds.  

In March 2003, the veteran was noted to be completing a one-
year course of combination pegylated interferon and ribavirin 
with significant side effects.  He reported that he ran out 
of Celexa in February and had not taken it since that time.  
He was noted to have tolerated the treatment poorly with many 
side effects.  His weight was noted to be 278 pounds, down 
seven pounds from his previous visit.  

In September 2003, the veteran was noted to be three months 
post treatment with undetectable virus at that time.  His 
weight was listed as 158 pounds.  His liver tests remained 
completely normal and he was advised to return for follow-up 
blood work every six months.  

Private treatment records from W. Sharelis, M.D., dated from 
June 1998 to June 2000 were associated with the claims file.  
The veteran was noted to be taking Zoloft in June 1998 and 
his dosage was increased in July 1998.  His weight was listed 
as 186 pounds and 184.5 pounds in June 1998, 187 pounds and 
185.5 pounds in April 1999, 186.75 pounds in June 1999, 182 
pounds in September 1998, 186 pounds in March 1999, and 184 
pounds in September 1999.  The veteran was placed on Vitamin 
E in June 1999. 

Also associated with the claims file are private treatment 
records from Y. Dave, M.D., dated from September 2001 to 
August 2002.  Dr. Dave reported that the veteran had mood 
swings as a result of his PEG interferon treatment and 
depression associated with his treatment for Hepatitis C.  
His weight was listed as 190 pounds in December 2001, 177 
pounds in May 2002, 175.5 pounds in July 2002, 174.5 in 
August 2002, and 182.5 pounds in November 2002.  In May 2002, 
the veteran was noted to have anemia and weight loss 
secondary to his treatment and was placed on a protein 
supplement.  In July 2002 the veteran was seen for a follow-
up for depression and mood swings.  His Celexa was increased 
to 40 milligrams daily.  

The veteran was afforded a VA examination in November 2003.  
The examiner noted that she had reviewed the claims file 
prior to the examination.  She noted that the veteran had 
been diagnosed with Hepatitis C in 1996 and treated with PEG 
interferon and ribavirin therapy.  The veteran relapsed in 
September 2002 and was treated with PEG interferon and 
Rebetol.  The examiner noted that the veteran had been in 
remission for six months prior to his examination.  She noted 
that the veteran's medical records from the University of 
Wisconsin revealed qualitative and quantitative tests, which 
were positive for a diagnosis of Hepatitis C.  The veteran 
denied vomiting, hematemesis, and melena.  He reported that 
he was not currently being treated for Hepatitis C.  The 
veteran denied having any biliary surgery, transfusions, or 
organ transplants.  The veteran was not treated with 
hemodialysis.  

The veteran was noted to be in no acute distress and his 
weight was listed as 196 pounds.  The veteran reported that 
his weight had recently been stable but that his weight 
decreased when he was receiving the interferon therapy.  The 
veteran had no ascites, no steatorrhea, no malabsorption, no 
malnutrition, no hematemesis, and no melena.  The liver 
measured 11 centimeters in the right midclavicular line.  The 
examiner diagnosed the veteran with a history of hepatitis, 
which was in remission.  

The veteran appeared at a Board hearing in August 2004.  He 
testified that he was taking an antidepressant for his 
depression as well as a few other vitamin supplements.  He 
testified that he had eating problems and fatigue.  He 
reported that he worked five days of a mandatory six-day 
workweek due to fatigue from his Hepatitis C.  He testified 
that his medical records indicated that he had lost eight 
pounds in eight weeks and that he was eating less and unable 
to eat large evening meals.  He testified that he had since 
gained the weight back but that he felt nauseous almost daily 
and vomited once a week.  He reported that he lost all of his 
friends when he was getting treated for his Hepatitis C but 
that he recently got his friends back.  He reported that he 
was being seen by his doctor every six months for lab work 
for his Hepatitis C.  He stated that he was on a high protein 
diet because of his Hepatitis C.  He reported that he felt 
stressed out a lot and that stress and fatigue were daily 
problems but he denied having bouts of acute depression.  He 
testified that he had anxiety attacks two or three times a 
week.  He reported that he suffered from short-term memory 
loss as a result of his depression.

Dr. Sharelis also provided a letter dated in April 2004 
wherein he opined that based on the veteran's description of 
his depression, the depression probably predated his 
diagnosis of Hepatitis C but that the diagnosis exacerbated 
the depression.  He pondered whether the veteran could work 
six days a week.

Associated with the claims file is a letter from M. Merry, 
M.D., dated in June 2004, in which Dr. Merry opined that 
there was no clear medical reason why the veteran was unable 
to work a six-day workweek.

Also associated with the claims file are private treatment 
records from W. J. Mott, M.D., dated in February 2005.  The 
records refer to a knee disability, but also refer to the 
veteran's history of chronic Hepatitis C, which was in 
remission.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

The veteran's claim for a higher evaluation for his Hepatitis 
C is an original claim that was placed in appellate status by 
a notice of disagreement (NOD) expressing disagreement with 
an initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's hepatitis C has been rated under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7345, which 
specifically governs the evaluation of hepatitis C.  Under 
the provisions Diagnostic Code 7345, a noncompensable 
evaluation is assigned when the disability is non-
symptomatic.  A 10 percent rating requires that the disease 
be productive of intermittent fatigue, malaise, and anorexia; 
or incapacitating episodes, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  Further, a 20 percent rating is warranted if the 
Hepatitis C is productive of daily fatigue, malaise, and 
anorexia, without weight loss or hepatomegaly, requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  

The term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer. See 38 C.F.R. § 4.112 (2004).

In this case, the Board finds that the veteran's service-
connected hepatitis C is appropriately rated as 10 percent 
disabling.  At his VA examination in November 2003, the 
veteran was noted to be in remission for the previous six 
months.  He reported that he was not being treated for 
hepatitis C.  He denied abdominal pain, fever, distension, 
nausea, vomiting, hematemesis, or melena.  He reported 
fatigue and depression.  

At his Board hearing in August 2004, the veteran reported 
that his weight was stable, but that he felt nauseous almost 
daily and vomited once a week.  He reported daily stress and 
fatigue.  He testified that he was on a high protein diet and 
saw his physician every six months for lab work to monitor 
his hepatitis C.  The most recent treatment reports of record 
dated in February 2005, from Dr. Mott, noted that the veteran 
had a history of hepatitis C, which was in remission.  

The evidence of record does not provide a "baseline weight" 
for the veteran.  During his treatment for hepatitis C his 
weight fluctuated from 176 pounds to 197 pounds.  The 
treatment report from University of Wisconsin dated in March 
2003 listed the veteran's weight as 278 pounds, down seven 
pounds from his previous visit in November 2002, at which 
time his weight was listed as 185 pounds.  His weight was 
listed as 158 pounds in September 2003.  The Board finds that 
there was a clerical error in reporting the veteran's weight 
at his visits in March 2003 and September 2003.  The examiner 
reported a seven-pound weight loss in March 2003, which 
indicates that his weight was actually 178 pound rather than 
278 pounds.  Furthermore, the examiner did not note a 
substantial weight loss in September 2003 at the time his 
weight was listed as 158 pounds.  The veteran's weight was 
listed as 196 pounds at his VA examination in November 2003, 
at which time the veteran reported that his weight had 
remained stable.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for hepatitis C.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004).  The preponderance of the 
evidence is against the claim for an increased rating.  As 
noted above, he has not experienced daily problems of 
fatigue, malaise, and anorexia that required dietary 
restriction or continuous medication since the award of 
service connection from February 2003.  Specifically, 
anorexia has not been shown.  Additionally, he has not 
experienced incapacitating episodes since February 7, 2003, 
to the point that a rating higher than 10 percent would be 
warranted-having a total duration of at least 2 weeks during 
a 12-month period.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in March 2003.  The 
veteran was informed that he should obtain and provide copies 
of treatment records, unless he desired the RO's assistance 
in that endeavor.

The veteran was afforded a VA examination in November 2003.  
The RO granted the veteran's claim for service connection in 
by way of a rating decision dated in December 2003 and 
assigned a 10 percent disability rating.  Notice was provided 
the same month.  

The veteran expressed his disagreement with the rating 
decision in March 2004.  A statement of the case (SOC) was 
issued in March 2004.  The SOC provided notice to the veteran 
of the statutory provision of the VCAA and the regulations 
adopted by VA to implement VCAA's requirements.  The SOC also 
informed the veteran of the facts developed in the case, and 
of the reasoning used in reaching a decision on the issues in 
the case.  The veteran was provided with the regulations used 
to evaluate his claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been told 
what was required of him and what VA would do to assist him.  
He was also told to submit all pertinent evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although all 
notices required by the VCAA were not provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  Private treatment 
records were obtained and associated with the claims file.  
The veteran was afforded a VA examination.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to a higher initial evaluation for hepatitis C, 
rated as 10 percent disabling from February 7, 2003, is 
denied.


REMAND

The veteran testified at his hearing in August 2004 that he 
had then been treated recently by a psychologist for his 
depression and that he would obtain the treatment records and 
submit them to VA within sixty days.  There is no indication 
that any records have been submitted.  

The veteran also submitted a statement dated in October 2004 
wherein he reported that he had been seen by a psychologist 
named Dr. Rockwell who had diagnosed him with manic 
depression and/or a bipolar disorder.  In order to properly 
assess the veteran's disability status, the treatment records 
from Dr. Rockwell should be obtained.

Furthermore, the veteran has not been afforded a VA 
examination for his depression.  The veteran should be 
scheduled for a psychiatric examination in order to properly 
assess the status of his disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  The RO 
should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, specifically those of Dr. 
Rockwell, which have not been 
secured previously.  The RO should 
assist the veteran in obtaining 
evidence by following the procedures 
set forth in 38 C.F.R. § 3.159 
(2004).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  He should be 
given an opportunity to provide the 
records.

2.  The veteran should be afforded a 
VA psychiatric examination to 
determine the extent of the 
veteran's service-connected 
depression.  All necessary tests and 
studies should be accomplished and 
all clinical manifestations reported 
in detail.  The claims file must be 
made available to the examiner for 
review.  The examiner should report 
a multi-axial diagnosis identifying 
all current psychiatric disorders 
and offer an opinion of the extent 
to which the veteran's service-
connected depression interferes with 
his ability to establish and 
maintain relationships, as well as 
any reduction in reliability and 
productivity.  An opinion should 
also be offered as to the extent to 
which the depression interferes with 
the veteran's ability to obtain or 
retain gainful employment.  The 
examiner should indicate the 
veteran's overall psychological, 
social and occupational functioning 
using the Global Assessment of 
Functioning (GAF) Scale provided in 
the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. 
(DSM-IV) and assign a GAF score that 
reflects the veteran's impairment 
due to his service-connected 
depression.  A complete rationale 
should be given for all opinions and 
conclusions expressed

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
remaining on appeal.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


